Case 7:17-cv-06453-CS Document 273 Filed 10/12/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE BARRAGAN CONTRERAS, JUAN ALONZO
ORELLANA AND JORGE YEPEZ,

Individually and on behalf of all others similarly

situated as Class Representatives, Docket No. 17-cv-06453 (CS)

Plaintiffs,

ROSANN LANDSCAPE CORP., ROSANN LAND
IMPROVEMENT LTD., A.F.A. MANAGEMENT CORP.,
AND ANA MARIA BIRLESCU,

Defendants.

a a a ae ae ae ae ee ee ee ee ae aa

 

DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

Defendants, by their attorneys Bernbach Law Firm PLLC, respectfully submit the

following proposed voir dire questions:
The Allegations

This is a lawsuit alleging violations of the federal and New York State wage and hour
laws. On behalf of themselves and other present and former employees of Rosann Landscape
Corp., plaintiffs claim that they were not paid certain wages due them; specifically, pay for work
done every day one half hour before and one half hour after their regularly scheduled work
hours. The defendants deny these allegations, specifically that plaintiffs ever worked before or
after regularly scheduled hours, and contend that plaintiffs were fully and properly paid for all
hours actually worked and that their claim for pay for hours alleged worked before and after

1
Case 7:17-cv-06453-CS Document 273 Filed 10/12/20 Page 2 of 6

regularly scheduled hours is false, fraudulent and entirely without merit.

1. Do any of you know the named plaintiffs, Jose Barragan Contreras, Juan
Alonzo Orellana, Jorge Yepez, or anyone else who has ever worked for Rosann
Landscape Corp. or A.F.A. Management Corp.?

2. Do any of you know defendant Ana Maria Birlescu?

3. Have you, any member of your family or any of your friends or acquaintances
ever worked for or had any personal or business dealings with Rosann Landscape
Corp., a company engaged in the landscaping business, or A.F.A. Management Corp., a
real estate management company or Ana Maria Birlescu? If so, please describe such
dealings.

4. Do you know anyone who has ever worked for Rosann Landscape Corp. or
A.F.A. Management Corp. or Ana Maria Birlescu?

5. Would any of you have any difficulty finding in favor of defendants if plaintiffs
fail to prove their case by a preponderance of the evidence at trial?

6. Would any of you be inclined to grant monetary damages to the plaintiffs even
if they fail to prove their case by a preponderance of the evidence at trial?

7. Would any of you have any difficulty returning a verdict in favor of the
defendants if the evidence at trial dictated the return of such a verdict?

8. Would any of you consider yourself “pro-labor” in the context of disputes
between employees and employers?

o Do any of you feel that hourly workers are treated unfairly by employers?

10. Do any of you feel or believe that underpayment of wages to hourly manual

2
Case 7:17-cv-06453-CS Document 273 Filed 10/12/20 Page 3 of 6

workers is common place?

Ui. Do any of you feel that as a general matter employees are underpaid?
12. Do you know any of the attorneys or law firms in this case?
a. Jeffrey M. Bernbach, of Bernbach Law Firm PLLC, will represent the

defendants. He is an attorney with offices in White Plains, New York and
previously with offices in New York City.

b. The Worker Justice Center of New York, as represented by Robert McCreanor
and Maureen Hussein, with offices in Kingston, N.Y., will represent the
plaintiffs.

c. David Tykulsker, with offices in New Jersey, will also represent plaintiffs.

d. Hudson Valley Justice Center, with offices in Westchester, formerly
represented plaintiffs.

13. I am going to read a list of names of people and companies who may be called as
witnesses in this case. While we do not expect that all of these potential witnesses will
testify in this trial, we need to learn from you if you know any of them. Please raise

your hand if you think you know anyone on this list:

(1) Jose Barragan Contreras
(2) Juan Alonzo Orellana
(3) Jorge Yepez

(4) Ana Maria Birlescu

(5) Efrain Flores

(6) Emiliano Benitez
Case 7:17-cv-06453-CS Document 273 Filed 10/12/20 Page 4 of 6

(7) Steve Reyes
(8) Lori Wisseman
(9) Abimael Beltran
(10) Robert McCreanor
(11) Maureen Hussein
(12) David Tykulsker
(13) Augustine Iniguez
(14) Manuel Argueta
(15) Global Digital Forensics
(16) LeFrak Corporation
(17) Ken Wolkin
(18) TD Bank
(19) Exxon/Mobile
(20) PayChex
(21) EzPass
14. As to any juror indicating that he or she knows any potential witness:
a. Which person or persons or companies do you know?
b. How do you know the person(s) or company?
15. Do any of you speak Spanish?
16. I ask that each member of the panel state his or her occupation and place(s) of
employment for the past ten years, as well as the type of work he or she performed at

each of his or her jobs during that time.
16.
17.
employees?

18.

Case 7:17-cv-06453-CS Document 273 Filed 10/12/20 Page 5 of 6

Have you ever worked for any landscape or real estate management corporations?

In any of your jobs over the last ten years, have you been supervised by other

Have you ever been disciplined or discharged by an employer? If so, please

describe the circumstances of such involvement.

19.

Have you ever been denied base pay or overtime pay which you believed you

were entitled to? If so, please describe the circumstances of such denial.

20.

Have you ever accused anyone of denying you pay to which you believed you

were entitled? If so, please describe the relevant circumstances.

21.

22.

23.

24.

2:

26.

Do you belong to any associations, organizations or the like? If so, which ones?
What publications do you regularly read?

What publications do you occasionally read?

What type of radio or television shows do you regularly listen to or watch?
What type of internet sites do you regularly visit?

Have you ever sued or been sued in court in any type of case (including a pay or

wage and overtime claim case)? If so,

general?

a. What type of case was it?
b. Were you the person suing or the person being sued?
c. Was the case before a judge or jury?

d. How did the handling of the case make you feel about the judicial process in
Case 7:17-cv-06453-CS Document 273 Filed 10/12/20 Page 6 of 6

27. Have you ever served on a jury before? If so,
a. When?
b. For what type of case?
c. Did you and your fellow jurors deliberate?
d. Did you and your fellow jurors reach a verdict?
e. How did you feel about the manner in which the lawyers in the case conducted
themselves?
28. Is there anything at all that you can think of that would prevent, or possibly
prevent, you from being completely fair and impartial in this case and judging the case solely on

the evidence presented?

Dated: October 12, 2020

    

Jeffrey M: Bernbaeh Ga
Attorneys for Defendants
707 Westchester Avenue, Suite 411

White Plains, New York 10604

Telephone: (914) 422-5717

Facsimile: (914) 422-5718

Email: Bernbachlawfirm@verizon.net

 
